DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-15, 16-22, 23-25, 27-32, 34, 36, 37, 39, 49-53 are still at issue and are present for examination.
Election/Restrictions
Applicant's election without traverse of Group I, claims 1-3, 5-15, 23-25, 49, 51, drawn to a composition comprising a Cas13b effector protein and the species of Prevotella intermedia Cas13b effector protein (listed in Table 1A) in the paper of 7/28/2021, is acknowledged.  
Claims 16-22, 27-32, 34, 36, 37, 39, 50, 53 are withdrawn from further consideration by the examiner, 37CFR 1.142(b), as being drawn to a non-elected invention.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."
The information disclosure statements filed on 9/12/2019 (22 pages), 9/12/2019 (6 pages), 9/12/2019 (8 pages), 12/24/2019, 1/27/2020; 9/25/2020; 10/16/2020, 
Specification
The disclosure is objected to because of the following informalities: The specification comprises Tables 1A and 1B, each disclosing a number of sequences, however there is no description of the difference between Tables 1A and 1B and the relationship they have to each other .  
Appropriate correction is required.
Rejections
Claims 49 and 51 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the 
The Markush grouping of an isolated Cas13b effector protein from Table 1A and an isolated nucleic acid encoding the Cas13 effector protein from Table 1A is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: The Cas13b effector protein from Table 1A is made up of amino acids and the nucleic acid encoding the Cas13 effector protein from Table 1A is made up of nucleic acids and they do not share a substantial feature and a common use that flows from the substantial feature.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-14, 23-25 and 52 are directed to  naturally-occurring nucleic acid or fragment thereof, whether isolated or not, that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. , Myriad Genetics, Inc., 106 USPQ2d 1972 (June 13, 2013).  Zhang et al. (GenPept Accession No. WP Prevotella intermedia Cas13b effector protein of Table 1A (SEQ ID NO:32) is produced naturally in Prevotella intermedia and thus Prevotella intermedia comprises a Cas13b effector protein from Table 1A (Prevotella intermedia ) and a crRNA comprising a guide sequence capable of hybridizing to a target RNA and a direct repeat sequence (see also rejection under 35 U.S.C. 112(b)). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-15, 23-25, 49-51 and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (claims 2-3, 5-14, 23-25, 49-51 and 52 dependent on) is indefinite in the recitation “non-naturally occurring or engineered composition” on the basis that it is indefinite as to what a “non-naturally occurring” composition is.  As what is naturally occurring changes every day as a normal part of evolution, it is unclear and confusing as to what is non-naturally occurring.  Thus it is unclear and confusing as to what a non-weight.
Claim 1 (claims 2-3, 5-14, 23-25, 49-51 and 52 dependent on) and 23 (claims 24-25, 49-51 and 52 dependent on) are is indefinite in the recitation “whereby there is formed a CRISPR complex comprising the Cas13b effector protein complexed with the guide sequence that is hybridized to the target RNA sequence” on the basis that it is unclear and confusing as to how this recitation relates to the claimed composition.  The recitation is given its broadest reasonable interpretation and is interpreted as it is a limitation referring to a property of the Cas 13b effector protein and the guide sequence.  It is noted that the claimed composition does not require the presence of a target RNA sequence.
Claim 3 is indefinite in reference to what is a csx28 protein.  In the interest of compact prosecution csx28 protein is interpreted as a natural accessory protein that interacts with a Cas13b effector protein from Table 1A.
Claim 5 is indefinite in reference to what is a csx27 protein.  In the interest of compact prosecution csx27 protein is interpreted as a natural accessory protein that interacts with a Cas13b effector protein from Table 1A.
Claim 23 (claim 24 and 25 dependent on) is indefinite in that it is confusing and unclear as to exactly what the claimed delivery system comprises based on a lack of defining punctuation.  Claim 23 is interpreted as being drawn to a delivery system configured to deliver a Cas13b effector protein and one or more nucleic acid components of a non-naturally occurring or engineered composition, wherein the delivery system comprises: i) Casl3b effector protein from Table IA, and ii) a crRNA, 
Claim 24 is indefinite in that it is drawn to the delivery system of claim 23 (discussed above) which comprises one or more vectors or polynucleotides which encode the Cas13b effector protein and nucleic acid components of the composition.  Claim 24 is indefinite on the basis that it is unclear as to the relationship of the Cas13b effector protein and crRNA of the delivery system and the vector or polynucleotide which encode the Cas13b effector protein and nucleic acid component.  
Claim 24 is further indefinite in that it is confusing and unclear how a vector or polynucleotide “encodes” one or more nucleic acid components.
Claim 25 is indefinite in that it is drawn to the delivery system of claim 23 which comprises a delivery vehicle comprising a gene-gun or one or more viral vectors.  It is indefinite in that it is unclear and confusing as to what a gene-gun is and the relationship of a delivery vehicle comprising a gene-gun or one or more viral vector(s) to the components of the delivery system of claim 23.
Appropriate comment/amendment is required.
Remarks

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
8/11/2021

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652